          Case 1:19-cv-05261-VSB Document 15 Filed 08/26/19 Page 1 of 2



BakerHostetler
                                                                             Baker&Hostetler LLP
                                                                             45 Rockefeller Plaza
                                                                             New York, NY 10111

                                                                             T 2 12 .589.4200
                                                                             F 2 12 .589.4201
                                                                             www.bakerlaw.com
August 26, 2019
                                                                             Jason S. Oliver
                                                                             direct dial: 212.589.4649
                                                                             joliver@bakerlaw.com


VIA ECF

Honorable Vernon S. Broderick
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:     InnoBrilliance, LLC v. L3 Technologies, Inc., Civil Action No. 1:19-cv-05261-VSB

Dear Judge Broderick:

We represent Defendant L3 Technologies, Inc. (“L3”) in this matter. In accordance with Your
Honor’s Individual Practices, we write to respectfully request an extension of time to September
27, 2019 to answer, move, or otherwise respond to Plaintiff’s complaint.

After receiving two extensions from the Court (ECF Nos. 12 and 14), L3’s responsive pleading
is currently due on August 28, 2019. This is therefore L3’s third request for an extension.
Plaintiff’s counsel consents to the requested extension.

The requested time extension will assist L3 in evaluating Plaintiff’s claims and determining
defenses in connection with this complex patent infringement matter. L3’s investigation into the
allegations in the Complaint have been complicated by the recent sale of the product line accused
of patent infringement. Since the Court granted L3’s last request for an extension, the parties
have had settlement discussions and exchanged settlement proposals, and will continue to do so
during the requested extension. We therefore respectfully request an additional four weeks to
respond to the allegations in the Complaint so that the parties may continue settlement
discussions to determine whether a full resolution is possible.

In light of the above, L3 respectfully requests that its request for an extension to September 27,
2019 to answer, move, or otherwise respond to the complaint be granted. Should Your Honor
have any questions, please do not hesitate to contact me.




         Atlanta    Chicago    Cincinnati   Cleveland    Columbus      Costa Mesa   Denver
      Houston    Los Angeles   New York     Orlando     Philadelphia   Seattle   Washington , DC
HonorableCase
          Vernon  S. Broderick
               1:19-cv-05261-VSB Document 15 Filed 08/26/19 Page 2 of 2
August 26, 2019
Page 2


Respectfully submitted,

/s/ Jason S. Oliver

Jason S. Oliver

cc:      Isaac Rabicoff, Esq. (via ECF)
         William C. Bergmann, Esq.




4816-1876-9826.1
